       
           Case 1:20-cv-01287-RLY-TAB Document 45 Filed 07/07/20 Page 1 of 4 PageID #: 512




                                             UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF INDIANA
                                                 INDIANAPOLIS DIVISION

               3M COMPANY,

                                Plaintiff,
                                                                    CASE NO. 1:20-cv-1287-RLY-TAB
                    vs.
                                                                    JURY TRIAL DEMANDED
               ZACHARY PUZNAK,
               ZENGER LLC d/b/a
               ZEROAQUA, and
               JOHN DOE 1 THROUGH 10,
               all of whose true names are unknown.

                                Defendants.


                              CONSENT JUDGMENT AND PERMANENT INJUNCTION

                     WHEREAS Defendant Zachary Puznak (“Defendant”) and Plaintiff 3M Company (“3M”)

            (collectively, the “Parties”), have agreed to finally resolve the claims against Defendant in the

            above-caption litigation (the “Litigation”), and any potential claim by Plaintiff for attorneys’ fees

            and costs incurred to date in connection with the Litigation; and

                     WHEREAS the Defendant and Plaintiff have agreed to entry of a Consent Judgment and

            Permanent Injunction on the following terms, and the Defendant has agreed not to appeal any part

            of this stipulated Consent Judgment and Permanent Injunction;

                     WHEREAS Plaintiff intends to file an amended complaint based on information provided

            by Defendant;

                     NOW THEREFORE IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

                     A.      Pursuant to 15 U.S.C. § 1116, Defendant and all persons and entities in active

            concert and participation with him are permanently enjoined from:
       
           Case 1:20-cv-01287-RLY-TAB Document 45 Filed 07/07/20 Page 2 of 4 PageID #: 513




                          1. Using the 3M Marks (or any other mark(s) confusingly similar thereto) for, on,

            and/or in connection with the manufacture, distribution, advertising, promoting, offering for sale,

            and/or sale of any goods or services, including, without limitation, 3M-brand N95 respirator

            Marks; and

                          2. Falsely representing themselves as being distributors, authorized retailers, and/or

            licensees of 3M and/or any of 3M’s products (including, without limitation, 3M-brand N95

            respirator) and/or otherwise falsely representing to have an association or affiliation with,

            sponsorship by, and/or connection with, 3M and/or any of 3M’s products.

                     B.      Pursuant to 15 U.S.C. § 1118, Defendant will promptly and immediately destroy

            any unauthorized goods and materials within the possession, custody, and control of Defendant

            that bear, feature, and/or contain any copy or colorable imitation of 3M’s Marks.

                     C.      The Defendant has waived notice and service of entry of the Consent Judgment and

            Permanent Injunction, and have agreed that violation of the Consent Judgment and Permanent

            Injunction will expose the Defendant to all penalties provided by law. Defendant also agrees not

            to appeal or otherwise attack the validity or enforceability of the Consent Judgment and Permanent

            Injunction.

                     D.      Any claims for attorneys’ fees and costs related to this Litigation and incurred

            through the date of entry of this Consent Judgment and Permanent Injunction have been resolved

            between the parties and are hereby disposed of by this Order. Nothing herein will be construed to

            prohibit 3M from seeking its attorneys’ fees and costs in connection with any actions taken to

            enforce this Consent Judgment and Permanent Injunction in the future.

                     E.      Plaintiff intends to file an amended complaint naming certain parties listed as “John

            Doe” defendants in the current complaint.

                     F.      The Court will maintain continuing jurisdiction over this action for the purpose of

            enforcing this Consent Judgment and Permanent Injunction. 3M is authorized to seek to enforce

            the terms of this Consent Judgment and Permanent Injunction, and 3M will be entitled to its

            reasonable attorneys’ fees and costs incurred for any action to enforce the terms of this Consent
       
           Case 1:20-cv-01287-RLY-TAB Document 45 Filed 07/07/20 Page 3 of 4 PageID #: 514




            Judgment and Permanent Injunction based on the Defendant’ failure to comply, in any way, with

            their obligations set forth within.

                     LET JUDGMENT BE ENTERED ACCORDINGLY.




                     DATED: _____________________
                                7/07/2020                            ____________________________
                                                                      RICHARD L. YOUNG, JUDGE
                                                                      United States District Court
                                                                      Southern District of Indiana




            The foregoing Consent Judgment and Permanent Injunction has been agreed and consented to by

            the parties:

            Plaintiff 3M COMPANY

            BY: /s/ Kathy L. Osborn                                         DATED:
            Kathy L. Osborn, #21927-53
            Kathy.osborn@faegredrinker.com
            Louis T. Perry, #25736-49
            Louis.perry@faegredrinker.com
            FAEGRE DRINKER BIDDLE & REATH LLP
            300 N. Meridian Street, Suite 2500
            Indianapolis, IN 46204
            (317) 237-0300

            and
       
           Case 1:20-cv-01287-RLY-TAB Document 45 Filed 07/07/20 Page 4 of 4 PageID #: 515




            Kerry L. Bundy (admitted pro hac vice)
            Kerry.bundy@faegredrinker.com
            John W. Ursu (admitted pro hac vice)
            John.ursu@faegredrinker.com
            Isaac B. Hall (admitted pro hac vice)
            Isaac.hall@faegredrinker.com
            Kiera K. Murphy (admitted pro hac vice)
            Kiera.murphy@faegredrinker.com
            FAEGRE DRINKER BIDDLE & REATH LLP
            2200 Wells Fargo Center
            90 South Seventh Street
            Minneapolis, MN 55402-3901
            (612) 766-7000
            Attorneys for Plaintiff 3M Company




            Defendant ZACHARY PUZNAK
                                                                           
            BY:_________________________                         DATED:________________
